Filed 4/24/13 P. v. Caylor CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B240882
                                                                          (Super. Ct. No. 2011031647)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

VINCENT ORLANDO CAYLOR,

     Defendant and Appellant.



                   Vincent Orlando Caylor appeals from the judgment entered after he pleaded
guilty to possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)) and
admitted he had one prior strike conviction (Pen. Code §§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)) and four prior prison term allegations (Pen. Code, § 667.5, subd. (b)).
Appellant entered a negotiated plea after the court denied his motion to suppress
evidence. (Pen. Code, § 1538.5.) The trial court struck appellant’s prior strike
conviction, suspended imposition of sentence, and placed him on formal probation for 36
months, with various terms and conditions.
                   On September 1, 2011, at 12:43 p.m., Port Hueneme Police Officers saw
appellant fidgeting and twitching as he walked across the street. The officers followed
him into a nearby parking lot and questioned him. Appellant’s constricted pupils, red
watery eyes, missing front teeth, and the chemical odor of his breath indicated he was
under the influence of methamphetamine. At the officers’ request, appellant briefly
closed his eyes; he had eyelid tremors. During a pat-down search, one of the officers
found a glass methamphetamine pipe and crystal methamphetamine in appellant’s pants
pockets.
              We appointed counsel to represent appellant on appeal. Counsel filed a
brief raising no issues and requesting our independent review pursuant to People v.
Wende (1979) 25 Cal.3d 436. We notified appellant that he had 30 days in which to
advise us of any claims he wished us to consider. We have received no response from
appellant.
              We have reviewed the entire record and are satisfied that appellant’s
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal.4th 106, 123-124 ; People v. Wende, supra, 25 Cal.3d at p.
441.)
                                      DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED




                                          PERREN, J.


We concur:



              GILBERT, P.J.



              YEGAN, J.




                                             2
                                 Bruce A. Young, Judge


                            Superior Court County of Ventura

                           ______________________________


            Lyn A. Woodward , under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                           3